IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD HUMPHRIES,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5934

STATE OF FLORIDA,

       Appellee.


_____________________________/

Opinion filed May 5, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Nancy Daniels, Public Defender, and Ross Marshman, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.

     WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.